UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 20-F/A Amendment No. 1 (Mark One) o REGISTRATION STATEMENT PURSUANT TO SECTION 12(b) OR (g) OF THE SECURITIES EXCHANGE ACT OF 1934 OR þ ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year endedDecember 31, 2009 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 OR o SHELL COMPANY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of event requiring shell company report For the transition period from to Commission file number0-26424 SILVER STANDARD RESOURCES INC. (Exact name of Registrant as specified in its charter) (Translation of Registrant’s name into English) British Columbia, Canada (Jurisdiction of incorporation or organization) Suite 1400 – 999 West Hastings Street, Vancouver, British ColumbiaV6C 2W2 (Address of principal executive offices) Kristen Riddell, 604-683-3846, kriddell@silverstandard.com 604-683-3847, 1400 – 999 West Hastings Street, Vancouver, BCV6C 2W2Canada (Name, Telephone, E-mail and/or Facsimile number and Address of Company Contact Person) Securities registered or to be registered pursuant to Section 12(b) of the Act. Title of each class Common Shares without par value Name of each exchange on which registered Nasdaq Global Market Securities registered or to be registered pursuant to Section 12(g) of the Act. None (Title of Class) Securities for which there is a reporting obligation pursuant to Section 15(d) of the Act. None (Title of Class) Indicate the number of outstanding shares of each of the issuer’s classes of capital or common shares as of the close of the period covered by the annual report. 71,964,708 Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act. þ YesoNo If this report is an annual or transition report, indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934. o YesþNo Note – Checking the box above will not relieve any registrant required to file reports pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 from their obligations under those Sections. Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. þ YesoNo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). o YesoNo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer. See definition of “accelerated filer and large accelerated filer” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer þ Accelerated filer o Non-accelerated filer o Indicate by check mark which basis of accounting the registrant has used to prepare the financial statements included in this filing: U.S. GAAP o International Financial Reporting Standards as issued by o the International Accounting Standards Board Other þ If “Other” has been checked in response to the previous question, indicate by check mark which financial statement item the Registrant has elected to follow. oItem 17þItem 18 If this is an annual report, indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). oYes þNo (APPLICABLE ONLY TO ISSUERS INVOLVED IN BANKRUPTCY PROCEEDINGS DURING THE PAST FIVE YEARS) Indicate by check mark whether the Registrant has filed all documents and reports required to be filed by Sections 12, 13 or 15(d) of the Securities Exchange Act of 1934 subsequent to the distribution of securities under a plan confirmed by a court. o YesoNo - ii - EXPLANATORY NOTE The purpose of filing this Amendment No. 1 to the Annual Report on Form 20-F of Silver Standard Resources Inc. for the year ended December 31, 2009 is to amend certain typographical errors contained in Part I, Item 6B. “Compensation”, in the table on page 117 “Incentive Plan Awards – Value Vested or Earned During the Year” under the column titled “Option-based awards – Value vested during the year.”Except as described above, no other changes have been made to the Annual Report on Form 20-F for the fiscal year ended December 31, 2009 filed on March 31, 2010, but for the convenience of investors, the whole report on Form 20-F has been refiled as part of this Amendment No. 1.Other than as expressly set forth above, this Amendment No. 1 does not, and does not purport to, update the information in any Item of the Form 20-F or reflect any events that have occurred after the Form 20-F was filed. - iii - TABLE OF CONTENTS Page NOTE REGARDING FORWARD-LOOKING STATEMENTS iv GLOSSARY OF GEOLOGICAL TERMS ix ITEM 1 IDENTITY OF DIRECTORS, SENIOR MANAGEMENT AND ADVISERS 1 A Directors and Senior Management 1 B Advisers 1 C Auditors 1 ITEM 2 OFFER STATISTICS AND EXPECTED TIMETABLE 1 ITEM 3 KEY INFORMATION 1 A Selected Financial Data 1 B Capitalization and Indebtedness 3 C Reasons for the Offer and Use of Proceeds 3 D Risk Factors 4 ITEM 4 INFORMATION ON THE COMPANY 18 A History and Development of the Company 18 B Business Overview 18 C Organizational Structure 34 D Property, Plant and Equipment 35 ITEM 4A UNRESOLVED STAFF COMMENTS 80 ITEM 5 OPERATING AND FINANCIAL REVIEW AND PROSPECTS 81 A Operating Results 81 B Liquidity and Capital Resources 97 C Operations 99 D Exploration E Non-GAAP Financial Performance Measures F Financial Instruments G Research and Development, Patents and Licenses, etc. H Trend Information I Off-Balance Sheet Arrangements J Tabular disclosure of contractual obligations K
